WaltoN, J.
The question is whether payment of the United States excise tax, and a license from the United States internal revenue collector, will justify the sale of intoxicating liquors of domestic manufacture, in this State, in violation of the laws thereof.
Eor the defendant, it is contended that the State has no power to prohibit absolutely the sale of a commodity by one who has paid the United States excise tax upon it.
We hold otherwise. The revenue laws of the United States expressly provide, that no license shall, if granted, be held to exempt any person carrying on the business specified in the license, from any penalty or punishment provided by the laws of any State, for carrying on such business within such State. ' Is it reasonable to suppose that the pay*503ment of an excise tax will create an exemption from State penalties, when an express license to do an act will have no such effect? We think not. Neither the payment of the United States excise tax, nor a license from the United States internal revenue collector, will justify the sale of intoxicating liquors, in this State, in violation of the laws thereof. It was never the intention of Congress that the revenue laws should have any such effect. The sole purpose was to raise revenue, not to interfere with or control the domestic affairs of the States. (See 10 Allen, 200.)
Exceptions overruled. — Judgment for the State.
Appleton, C. J., Kent, Dickerson, Barrows and Dais-eorth JJ., concurred.